     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 1 of 22 Page ID #:4359



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     GREGORY W. STAPLES (Cal. Bar No. 155505)
4    Assistant United States Attorney
          United States Courthouse
5         411 West Fourth Street
          Santa Ana, California 92701
6         Telephone: (714) 338-3535
          Facsimile: (714) 338-3523
7         E-mail:    greg.staples@usdoj.gov

8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10
                              UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                 No. SACR 05-293-CJC
13
                 Plaintiff,                    UNITED STATES’ OPPOSITION TO
14                                             DEFENDANT’S UNEXHAUSTED MOTION TO
                      v.                       REDUCE SENTENCE PURSUANT TO 18
15                                             U.S.C. § 3582(C)(1)(A);
     CHI MAK,                                  DECLARATION OF GREG STAPLES
16
                 Defendant.
17

18         The government submits its opposition to defendant’s amended,
19   unexhausted amended motion to reduce his sentence pursuant to 18
20
     U.S.C. § 3582(c)(1)(A) (“Amended Motion”).
21
                                         Respectfully submitted,
22
     Dated: June 4, 2020                 NICOLA T. HANNA
23                                       United States Attorney

24                                       BRANDON D. FOX
                                         Assistant United States Attorney
25                                       Chief, Criminal Division

26
                                              /s/
27                                       GREGORY W. STAPLES
                                         Assistant United States Attorney
28
                                         Attorneys for Plaintiff
                                          ii
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 2 of 22 Page ID #:4360



1                                   TABLE OF CONTENTS
2    DESCRIPTION                                                                  PAGE

3    I.    INTRODUCTION...................................................1

4    II.   STATEMENT OF FACTS.............................................2

5          A.    Defendant’s Crimes and Sentence...........................2

6          B.    Incarceration and Projected Release Date..................5

7          C.    Defendant’s Current Motion for Compassionate Release
                 and Failure to Exhaust Administrative Remedies............5
8
           D.    Defendant’s Positive Test and Lack of Symptoms............6
9
     III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE......................6
10
     IV.   ARGUMENT.......................................................9
11
           A.    Defendant Has Failed to Exhaust Administrative
12               Remedies, Thus Depriving this Court of Authority to
                 Consider His Claims.......................................9
13
           B.    The Serious Crimes Committed by Defendant Preclude His
14               Early Release............................................10

15         C.    Defendant Is Not Medically Eligible for Compassionate
                 Release..................................................12
16
           D.    The Cases Cited by Defendant Do Not Support His
17               Request for Release......................................16

18   V.    CONCLUSION....................................................17

19

20

21

22

23

24

25

26

27

28
                                             ii
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 3 of 22 Page ID #:4361



1                                 TABLE OF AUTHORITIES
2    DESCRIPTION                                                               PAGE(S)

3    Table of Authorities

4    Federal Cases
5    United States v. Russo, No. 16-CR-441
       (LJL), 2020 WL 1862294 (S.D.N.Y. Apr. 14, 2020)           ........... 13, 15
6
     Shaw v. Bank of America Corp.,
7
       946 F.3d 533 (9th Cir. 2019)        ................................ 6, 8
8
     United States v. Chambliss,
9      948 F.3d 691 (5th Cir. 2020)        ................................... 7

10   United States v. Ebbers,
       --- F. Supp. 3d. ---, 2020        ..................................... 8
11
     United States v. Greenhut, No. 18-CR-48-CAS,
12     2020 WL 509385 (C.D. Cal. Jan. 31, 2020) ....................... 7

13   United States v. Mangarella, No. 06-CR-151,
       2020 WL 1291835 (W.D.N.C. Mar. 16, 2020) ....................... 7
14
     United States v. Raia,
15     --- F.3d ---, 2020 .......................................... 8, 9
16   United States v. Wages,
       271 F. App’x 726 (10th Cir. 2008)         .............................. 7
17
     United States v. Willis,
18     382 F. Supp. 3d 1185 (D.N.M. 2019)         ............................. 7
19
     Federal Statutes
20   18 U.S.C. § 951 ................................................... 3
21   18 U.S.C. § 1001 ............................................. passim
     18 U.S.C. § 3582 ............................................. passim
22
     18 U.S.C. §§ 3582 ............................................ 12, 13
23
     22 U.S.C. § 2278 .................................................. 3
24   28 U.S.C. § 994 ................................................... 6
25   U.S.S.G. § 1B1.13 ................................................. 9

26

27

28

                                          ii
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 4 of 22 Page ID #:4362



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Having shown no remorse or acceptance of responsibility for the

4    damage he inflicted on our national security, defendant now asks the

5    Court to grant him a compassionate release and cut more than six

6    years from his sentence.       Defendant’s request fails for three

7    reasons.

8          First, defendant has not fully exhausted his administrative

9    remedy under 18 U.S.C. § 3582(c)--requiring dismissal of the motion.

10   Defendant filed a request for compassionate release with BOP in

11   October 4, 2019.     Twenty days later he withdrew it, agreeing that his

12   issues had been informally resolved.         He supposedly refiled his

13   request the following day.       However, the request predated the COVID-

14   19 pandemic, and thus did not present the warden with the arguments

15   defendant now makes to this Court about the pandemic.            Defendant

16   filed a third request on March 20, 2020.          Like the other requests, it

17   did not make any of the arguments related to COVID-19 that comprise

18   the current motion.      As BOP was not given the opportunity to consider

19   the new claims raised in the motion, defendant has not fully

20   exhausted his administrative remedy.         The motion should be dismissed.

21         Second, even if the Court could reach the motion’s merits,

22   defendant betrayed this country and is not entitled to a sentence

23   reduction.    When imposing the sentence in this case, the Court cited

24   the serious offenses committed by defendant, deeming them

25   “treasonous.”     The Court found that defendant poses an ongoing threat

26   to national security given his expertise gained from decades of

27

28
                                              1
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 5 of 22 Page ID #:4363



1    access to restricted and classified naval technology – knowledge he

2    could still share with Chinese intelligence agents.

3          Third, defendant’s request for release to avoid contracting the

4    COVID-19 virus is moot in any event.         Defendant tested positive for

5    the COVID-19 virus a month ago.        Releasing him now will not reverse

6    that.      His lack of symptoms a month after a positive test suggests he

7    is not vulnerable to the virus and that BOP is caring for him

8    appropriately.

9          On these latter two bases, the motion should be denied.

10   II.   STATEMENT OF FACTS
11         A.     Defendant’s Crimes and Sentence
12         In October 2004, FBI agents heard defendant, his wife, and his

13   brother make plans for the brother to take stolen defense technology

14   to China.     Through FISA-authorized wiretaps and recording devices,

15   the FBI heard defendant tell his brother that he would provide him

16   things to take on the brother’s upcoming trip to China.            Agents later

17   heard and saw defendant and his wife at home discussing various

18   documents and saving them on disks to give to the brother, who would

19   encrypt them prior to his flight to China.

20         When the FBI heard that one of the documents defendant was

21   sending related to a cloaking device for nuclear submarines, the

22   decision was made to end a years-long intelligence operation to

23   prevent the document from leaving the United States.            Late on the

24   night of October 28, 2005, FBI agents arrested defendant’s brother as

25   he was about to board a midnight flight to China.           In his suitcase

26   were two encrypted disks containing defense information defendant

27   stole from his employer, Power Paragon.         The disks included the

28
                                              2
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 6 of 22 Page ID #:4364



1    document pertaining to the cloaking device for nuclear submarines, as

2    well as other restricted materials.         Defendant and his wife were also

3    arrested at the same time.

4          Searches conducted at the time of the arrests uncovered a

5    lifetime of espionage by defendant.         Following his departure from

6    China in the late 1960s, at the height of the Cultural Revolution, 1

7    defendant took a job at a tailor shop in Hong Kong.            The shop had a

8    large customer base of U.S. Navy officers.          A calendar book was found

9    showing defendant was tracking the movement of U.S. warships in and

10   out of the harbor at Hong Kong, in some instances including the names

11   of the commanding officers, during the Vietnam War.            In defendant’s

12   home, agents found thousands of documents related to naval defense

13   systems defendant collected over years of working for Power Paragon.

14   Also found were tasking lists – instructions from Chinese

15   intelligence agents of specific weapon systems to target for

16   collection.

17         Defendant was charged with conspiracy to violate export control

18   laws and attempting to export or exporting defense articles in

19   violation of 22 U.S.C. § 2278, acting as an unregistered agent of

20   China in violation of 18 U.S.C. § 951, and false statements in

21   violation of 18 U.S.C. § 1001.        After a six-week trial defendant was

22   convicted.

23

24         1As established by expert testimony at trial, defendant, as a
     university-educated engineer, would have been considered an elite.
25   Elites were treated harshly during the Cultural Revolution. They
     were not given benefits, such as a visa to leave the country. The
26   suspicious circumstances surrounding defendant’s departure, coupled
     with his immediate collection of information on the movement of U.S.
27   warships in Hong Kong, underscore the fact that from the outset,
     defendant was allowed to leave China to steal defense secrets from
28   the United States.
                                        3
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 7 of 22 Page ID #:4365



1          The Court sentenced defendant to 293 months in prison.            In its

2    Statement of Reasons in support of the sentence, the Court found

3          Mr. Mak betrayed the United States.         We entrusted him with our

4          national security and safety of our courageous men and women in

5          the armed forces.      He betrayed that sacred trust by being an

6          agent of the PRC and attempting to pass sensitive naval

7          technology to that country.       To make matters worse, Mr. Mak lied

8          to avoid prosecution and conviction.         We will never know the

9          full extent of the damage Mr. Mak has done to our national

10         security.    A high end advisory guideline sentence will provide a

11         strong deterrent to the PRC not to send its agents here to steal

12         American military secrets and it will ensure Mr. Mak will never

13         attempt to pass our military secrets to the PRC again.

14   See Statement of Reasons, attached as Exhibit 1, at p. 2.

15         The Court found, in imposing an abuse of trust enhancement, that

16   defendant’s security clearance and position as a senior electrical

17   engineer at Power Paragon, a defense contractor for the Navy, “gave

18   him critical access to the technology sought by the PRC, thereby

19   providing him with the opportunity to commit the treasonous crimes.”

20   Id. at p. 5.      The Court found defendant engaged in a “trail of lies.”

21   This included lying under oath at trial about a design document for a

22   new destroyer that was found on his brother’s computer (deleted after

23   it had been encrypted), and a code list found at his home that he

24   used to communicate with his brother about transferring technology to

25   China.    Id. at 6-8.

26         The Court addressed the ongoing threat defendant posed to

27   national security given his knowledge of naval defense programs.

28
                                              4
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 8 of 22 Page ID #:4366



1    “Mr. Mak is a brilliant man who has extensive knowledge of this

2    country’s naval technology, and a sentence of this length will

3    prevent him from sharing it with the PRC.          Should Mr. Mak outlive his

4    prison term, any defense information he has retained will be outdated

5    and obsolete.”      Id. at 10.

6          Finally, the Court addressed defendant’s argument for a lower

7    sentence based on his being a “model citizen” up to the time of his

8    arrest.      The Court found that defendant’s lack of criminal history,

9    good reputation, and professional accomplishments are what made it

10   possible for him to carry out his crimes.          Id. at 11.    Defendant

11   would never have passed the background check to get access to

12   restricted documents were he not, on the surface anyway, a model

13   citizen.

14         B.      Incarceration and Projected Release Date
15         Defendant is currently serving his sentence at FCI Lompoc.             His

16   projected release date is not until August 19, 2026.

17         C.      Defendant’s Current Motion for Compassionate Release and
                   Failure to Exhaust Administrative Remedies
18
           Defendant filed a compassionate release request in October 4,
19
     2019.      See Ex. 2, p. 2-3.    Defendant withdrew the request twenty days
20
     later.      Id. at p. 1.   The acknowledgement defendant signed stated
21
     that his issues had been “informally resolved.”           Id.   Defendant
22
     claims to have refiled the request on October 25, 2019.            See Amended
23
     Motion, Ex. H.      The request made no reference to the pandemic, which
24
     was then still months away.       The request focusses solely on
25
     defendant’s age and the attendant infirmities that are common among
26
     persons his age.      Similarly, defendant filed another request on March
27
     20, 2020, that made no mention of the COVID-19 pandemic as a reason
28
                                              5
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 9 of 22 Page ID #:4367



1    for his release.     See Exhibit 8, attached herein.        Accordingly, the

2    BOP has not had the opportunity to consider defendant’s request in

3    light of the arguments he now makes with respect to the COVID-19

4    outbreak.

5          D.    Defendant’s Positive Test and Lack of Symptoms
6          Defendant tested positive for the COVID-19 virus on May 5, 2020.

7    See Ex. G to Amended Motion at p. 90.         Defendant has not had any of

8    the recognized symptoms of the virus.         Id. at 78.

9    III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE
10         Because a compassionate release is both drastic and permanent,

11   it is subject to strict statutory conditions:

12         First, a district court can evaluate a defendant’s request for

13   compassionate release only “after the defendant has fully exhausted

14   all administrative rights” before the BOP.          Specifically, a defendant

15   may file a motion:

16         after the defendant has fully exhausted all administrative
           rights to appeal a failure of the Bureau of Prisons to
17         bring a motion on the defendant’s behalf or the lapse of 30
           days from the receipt of such a request by the warden of
18         the defendant’s facility, whichever is earlier[.]

19   18 U.S.C. § 3582(c)(1)(A).       This requirement is mandatory and

20   jurisdictional.     See Shaw v. Bank of America Corp., 946 F.3d 533, 541

21   (9th Cir. 2019) (“statutorily-provided exhaustion requirements

22   deprive the court of jurisdiction”).

23         Second, in evaluating compassionate-release requests, courts

24   must follow both the statute and binding policy statements.             See 28

25   U.S.C. § 994(t); USSG § 1B1.13.        Pursuant to those authorities, to be

26   eligible for compassionate release, a defendant must demonstrate: (1)

27   the existence of extraordinary and compelling reasons for release,

28
                                              6
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 10 of 22 Page ID #:4368



1     within the meaning of the statute; and (2) that he is not a danger to

2     the community.     18 U.S.C. § 3582(c)(1)(A).      The statute requires that

3     any reduction be “consistent with applicable policy statements issued

4     by the Sentencing Commission”--in this case, USSG § 1B1.13.            Id.   As

5     the Supreme Court recognized in Dillon, 560 U.S. at 827, because

6     § 3582(c) permits a sentencing reduction only where it is “consistent

7     with applicable policy statements issued by the Sentencing

8     Commission,” such policy statements are binding on a court

9     determining eligibility.

10          USSG § 1B1.13 explicitly defines the “extraordinary and

11    compelling reasons” that make a defendant eligible for compassionate

12    release.    See 28 U.S.C. § 994(t).      They include, as relevant here,

13    (1) a “terminal illness”; (2) a serious medical condition “that

14    substantially diminishes the ability of the defendant to provide

15    self-care within the environment of a correctional facility and from

16    which he or she is not expected to recover”; or (3) a defendant who

17    is at least 65 years old, is experiencing a serious deterioration in

18    physical or mental health because of the aging process, and “has

19    served at least 10 years or 75 percent of his or her term of

20    imprisonment, whichever is less.”        USSG § 1B1.13 (other grounds

21    omitted).    USSG § 1B1.13, comment. (n. 1(A)-(B)).         “[R]ehabilitation

22    of the defendant is not, by itself, an extraordinary and compelling

23    reason for purposes of this policy statement.”          Id., comment. (n.3).

24          Defendant bears the burden to prove both that he has “exhausted

25    all administrative rights” and that “extraordinary and compelling

26    reasons” exist to support his motion.         18 U.S.C. § 3582(c)(1)(A); see

27    United States v. Greenhut, No. 18-CR-48-CAS, 2020 WL 509385, at *1

28
                                              7
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 11 of 22 Page ID #:4369



1     (C.D. Cal. Jan. 31, 2020) (defendant bears the burden of establishing

2     entitlement to sentencing reduction).

3           Third, even for defendants who are statutorily eligible,

4     compassionate release is a “rare” and “extraordinary” remedy, within

5     district courts’ discretion to deny.        United States v. Chambliss, 948

6     F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, No.

7     06-CR-151, 2020 WL 1291835, at *2–*3 (W.D.N.C. Mar. 16, 2020).

8     Specifically, “it is a rare case in which health conditions present

9     an ‘exceptional reason’” to allow for release where detention would

10    otherwise be warranted.      See, e.g., United States v. Wages, 271 F.

11    App’x 726, 728 (10th Cir. 2008) (collecting pre-trial detention

12    cases); accord United States v. Willis, 382 F. Supp. 3d 1185, 1188

13    (D.N.M. 2019) (“most courts treat compassionate release ‘due to

14    medical conditions [a]s ... a rare event.”).          This reluctance to

15    expansively apply compassionate release is grounded in a concern that

16    any less narrow application would yield significant sentencing

17    disparities.    United States v. Ebbers, --- F. Supp. 3d. ---, 2020 WL

18    91399, at *6 (S.D.N.Y. Jan. 8, 2020).

19          Defendant fails to carry his burden because he did not exhaust

20    his administrative remedy, he has not demonstrated extraordinary and

21    compelling reasons for his release.         He suffers no terminal illness

22    or debilitating condition that renders him incapable of caring for

23    himself while in custody.       He has not shown that he is no longer a

24    danger to society.

25

26

27

28
                                              8
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 12 of 22 Page ID #:4370



1     IV.   ARGUMENT
2           A.    Defendant Has Failed to Exhaust Administrative Remedies,
                  Thus Depriving this Court of Authority to Consider His
3                 Claims
4           This Court lacks authority to act on defendant’s compassionate-

5     release motion because he has not exhausted his administrative

6     remedy.    Under 18 U.S.C. § 3582(c)(1)(A), the Court “may not modify a

7     term of imprisonment once it has been imposed except” upon a

8     defendant’s motion “after the defendant has fully exhausted all

9     administrative rights to appeal a failure of the Bureau of Prisons to

10    bring a motion on the defendant’s behalf or the lapse of 30 days from

11    the receipt of such a request by the warden of the defendant’s

12    facility, whichever is earlier[.]”          Because this statutory condition

13    has not been satisfied here, the Court lacks authority to adjudicate

14    defendant’s claims.      See Shaw, 946 F.3d at 541.

15          Moreover, failure to exhaust cannot be excused.          Instead, as the

16    Third Circuit recently held, § 3882(c)(1)(A) “presents a glaring

17    roadblock foreclosing compassionate release at this point.            United

18    States v. Raia, --- F.3d ---, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

19    2020).

20          As noted above, the compassionate release requests defendant

21    submitted in October 2019 predated the COVID-19 pandemic.            The

22    request he filed on March 20, 2020, also made no mention of the

23    pandemic.    Defendant presents no evidence that he raised the concerns

24    in his motion as part of any compassionate release request.

25    Defendant has not fully exhausted his administrative remedy.

26    Accordingly, the Court lacks jurisdiction and should dismiss the

27    motion.

28
                                              9
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 13 of 22 Page ID #:4371



1           B.      The Serious Crimes Committed by Defendant Preclude His
                    Early Release
2
            Even if this Court could reach the merits, defendant’s claims
3
      fail.      Per the applicable Guideline, courts determine if there are
4
      extraordinary and compelling reasons to reduce a sentence only after
5
      they consider the § 3553 factors.        See U.S.S.G. § 1B1.13 (“the court
6
      may reduce a term of imprisonment . . . if, after considering the
7
      factors in 18 U.S.C. § 3553, to the extent they are applicable,” the
8
      court finds extraordinary and compelling circumstances).            There is no
9
      need to search for extraordinary and compelling circumstances here
10
      because the severity of defendant’s crimes disqualify him from early
11
      release.
12
            Defendant does not address the § 3553 factors, in particular the
13
      seriousness of his crimes and his continued threat to national
14
      security.      Instead he skips to whether he is otherwise eligible.         The
15
      question of his eligibility is irrelevant because the gravity of his
16
      crimes disqualify him.
17
            As the Court noted in its Statement of Reasons for defendant’s
18
      sentence, the specifics of the power system of a nuclear submarine
19
      are considered the “crown jewels” of the Navy.          Ex. 1, p. 10.     This
20
      was the exact technology that defendant gave his brother to deliver
21
      to Chinese intelligence officers.        This betrayal was only the last of
22
      defendant’s repeated transfers of restricted defense information to
23
      Chinese intelligence officers, some of which occurred when defendant
24
      covertly travelled to China.       As the Court stated, defendant hurt
25
      this country in ways that will never be fully known.           What is known
26
      is that he has put the lives of American sailors and soldiers, and
27
      the security of the country itself, at risk.
28
                                             10
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 14 of 22 Page ID #:4372



1           Defendant did this to a country that granted him entry and

2     citizenship, and where he was entrusted to work on sensitive defense

3     technologies as a respected expert in power electronics.            These facts

4     speak for themselves.      The Court must consider the factors in § 3553,

5     which notably includes the serious nature of the crimes defendant

6     committed.    The defendant’s request fails on this factor alone.

7           Defendant’s argues he is no longer a danger to society.            Amended

8     Motion p. 18.    This ignores the Court’s explicit finding when it

9     sentenced defendant that his decades of working on classified defense

10    projects gives him a wealth of knowledge he could still share with

11    Chinese intelligence agents.       Defendant’s mention of his clean

12    disciplinary record and the classes he teaches while in custody does

13    not address the ongoing danger the Court recognized when it sentenced

14    defendant.    It is the same “model behavior” he engaged in while

15    committing his crimes.

16          Defendant’s claim that he is rehabilitated is unconvincing.            Id.

17    Agents visited defendant in prison in October 2014.           See Declaration

18    of James Gaylord, attached herein, at ¶ 2.          The agents were hoping to

19    learn more about Chinese intelligence gathering efforts and

20    techniques.    Id. at ¶ 3.    Instead, defendant claimed that the

21    government of the United States had been out to get him because he

22    was ethnic Chinese, that tasking lists found in his trash were

23    planted, and that he was innocent.          Id.   Defendant cannot claim to be

24    rehabilitated if he cannot acknowledge he broke the law in the first

25    place.

26          His motion should be denied.

27

28
                                             11
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 15 of 22 Page ID #:4373



1           C.    Defendant Is Not Medically Eligible for Compassionate
                  Release
2
            Even if defendant’s betrayal of this country did not preclude
3
      his early release, he cannot establish “extraordinary and compelling
4
      reasons warrant[ing] such a reduction.” 2        As noted above, USSG
5
      § 1B.1.13 is binding on this Court.        See Dillon, 560 U.S. at 827.
6
      The factors under § 1B1.13 include, as relevant here:
7
                  First, the medical condition of the defendant.
8
            Specifically, whether the defendant has either a “terminal
9
            illness” or a “serious physical or medical condition” that
10
            “substantially diminishes the ability of the defendant to
11
            provide self-care within the environment of a correctional
12
            facility and from which he . . . is not expected to recover.”
13
            USSG § 1B1.13, comment. (n.1(A)(i)-(ii)).         This factor does not
14
            apply to defendant.     He has neither a terminal illness nor
15
            serious medical condition that renders him unable to care for
16
            himself in prison.     His cholesterol and blood pressure are high,
17
            but he is given medication for those problems.          He claims some
18
            problems with his legs and his memory.         This has not prevented
19
            him from teaching classes to other inmates.          His infection with
20
            the COVID-19 virus has thus far presented no symptoms.
21
            Defendant has not carried his burden to show that he has any
22
            condition, let alone one that is extraordinary and compelling,
23
            that prevents him from caring for himself while in prison.
24
            There is no basis under this factor to release defendant.
25

26

27          2Defendant also cannot satisfy the requirement that he is not a
      danger to the community, for the reasons set forth in the § 3553
28    analysis.
                                        12
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 16 of 22 Page ID #:4374



1                 Second, the age of the defendant.        Specifically, whether

2           defendant is “at least 65 years old,” is “experiencing a serious

3           deterioration in physical or mental health because of the aging

4           process,” and has served at least 10 years or 75% of his term of

5           imprisonment.    Id., comment. (n. 1(B)).       Defendant is 79 and has

6           completed at least 10 years of his sentence.          However, he is not

7           experiencing a “serious deterioration” in his physical or mental

8           health.   His blood pressure, high cholesterol, and his aches and

9           pains are typical for persons his age.         In any event, this

10          factor would not outweigh the § 3553 analysis that defendant’s

11          grave crimes require that he complete his sentence.

12                Third, “[a]s determined by the Director of the Bureau of

13          Prisons, there exists in the defendant’s case an extraordinary

14          and compelling reason other than, or in combination with,” his

15          illness, age, and family circumstances.         Id., comment.

16          (n.1(D)). 3   This factor does not apply because defendant has not

17          asked the warden to consider his release based on the COIVD-19

18          pandemic.     There is no basis for the Director of BOP to make

19          such a determination.

20          The issue of the COVID-19 pandemic is moot in any event.

21    Defendant tested positive for the COVID-19 virus on May 5, 2020.             See

22    Exhibit G to defendant’s Amended Motion at 90.          While prisoners who

23    have tested positive for COVID-19 can meet the “extraordinary and

24

25          3Thus, the Court may consider factors set forth in the relevant
      BOP regulation governing compassionate release: BOP Program Statement
26    No. 5050.50, Compassionate Release/Reduction in Sentence: Procedures
      for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January 17,
27    2019), available at
      https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Those factors
28    make no material difference here.
                                        13
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 17 of 22 Page ID #:4375



1     compelling” standard if they have a CDC-recognized risk factor other

2     than age, defendant has not made this showing.          High cholesterol and

3     high blood pressure are not listed as high-risk factors for COVID-19

4     by the Centers for Disease Control.         See generally Centers for

5     Disease Control, Coronavirus Disease 2019 (COVID-19)--People Who Are

6     At Higher Risk, available at https://www.cdc.gov/coronavirus/2019-

7     ncov/need-extra-precautions/people-at-higher-risk.html (last accessed

8     June 3, 2020).

9           In addition, he has been symptom-free.         Id. at 78.    There is no

10    basis to believe he is not being adequately cared for by BOP staff at

11    Lompoc.   “As the circumstances are now, releasing [defendant] from

12    [custody] will not provide him with the protection sought by his

13    motion: relief from the risk of contracting COVID-19.”            United States

14    v. Russo, No. 16-CR-441 (LJL), 2020 WL 1862294, at *8 (S.D.N.Y. Apr.

15    14, 2020).    Moreover, given the positive test, at this time, it is

16    also unclear that defendant or the general public would be made safer

17    by defendant’s release.      Id.
18          Defendant lists a number of conditions that may still afflict

19    those who may not develop full-blown symptoms, such as lung-scarring,

20    blood clotting, and heart damage.        Amended Motion p. 11-14.

21    Defendant does not explain how releasing an already-infected inmate

22    will lessen those risks.

23          Defendant claims that BOP staff at Lompoc cannot be trusted to

24    care for him should he develop problems related to his infection.

25    Amended Motion p. 14, 16.       Defendant implies that BOP did little to

26    nothing to prevent the spread of the virus at Lompoc.           That is not

27    true.   A May 4, 2020 Press Release announced the finalized

28
                                             14
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 18 of 22 Page ID #:4376



1     construction of a Hospital Care Unit (HCU) inside the confines of USP

2     Lompoc at the medium-security component of the Complex which includes

3     ten double-occupancy, acute care treatment rooms with negative

4     pressure, Patient Intake Room, Nurses Station, Pharmacy, Linen

5     Exchange Room, Biohazard Room, and Medical Supply & Storage.

6     Additionally, FCC Lompoc announced it negotiated a contract for

7     medical personnel, including Doctors, Registered Nurses, Paramedics,

8     Pharmacist, Physician Assistants, Nurse Assistants, and a Clinical

9     Manager, who will work in conjunction with FCC Lompoc Health Services

10    staff.    See Exhibit 3.

11          BOP took other steps to combat the virus at Lompoc, including

12    the following:

13          •   January 2020 - BOP learns of first COVID case, implements
14              existing plans to control the spread of infectious diseases;

15          •   February 6 – information sheet given to all inmates at Lompoc
16              explaining precautions needed to avoid infection; COVID-19

17              Task Force formed by BOP;

18          •   March 13 – BOP order to facilities to check inventories,
19              establish quarantine areas; most inmate movements restricted;

20              social visits suspended;

21          •   March 26 – BOP staff directed to use PPE;
22          •   April 1 – inmates secured in their cells for 14 days to
23              decrease spread; allowed outside 2-3 hours per day in small

24              groups with social distancing;

25          •   April 6 – order to issue masks to inmates;
26          •   April 8 – memo to inmates re use of masks; and
27          •   May 5 – 100% of inmates at Lompoc tested.
28
                                             15
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 19 of 22 Page ID #:4377



1     See Declaration of Greg Staples at ¶ 2, attached herein.

2           Defendant’s suggestion that BOP staff at Lompoc cannot be

3     trusted with his welfare because they did nothing to stop the spread

4     of the virus is belied by the facts.        By the time the Court reads

5     this brief, it will be one month since defendant tested positive and

6     he remains symptom-free.      Defendant fails to meet his burden that

7     defendant faces any more peril remaining in custody – in a strictly

8     controlled environment with a hospital unit on site – than he would

9     be if released back into society.

10          D.    The Cases Cited by Defendant Do Not Support His Request for
                  Release
11
            The cases defendant cites where courts have granted
12
      compassionate release requests are distinguishable.           Amended Motion
13
      p. 17.     None of the defendants in those cases had already contracted
14
      the virus.    In the cases cited, release was granted to help the
15
      defendants avoid contracting the virus.         Such relief is not possible
16
      here.
17
            The cases are not analogous in any event.         In United States v.
18
      Wishner, CR 14-712-SJO, the defendant was convicted of fraud causing
19
      $130 million in losses to more than 2000 victims.           Ex. 4, p. 1-3.
20
      The defendant in that case was diagnosed with dementia.            Id.   While
21
      the loss and number of victims in that case are significant, here the
22
      Court already found the loss incalculable, and the number of victims
23
      is every person in the country.        In addition, defendant’s medical
24
      condition is nowhere near as debilitating as dementia in its effect
25
      on an inmate’s ability to cope while in custody.           The cases are not
26
      comparable.    The reasons the court in Wishner reduced the defendant’s
27
      sentence are not present here.
28
                                             16
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 20 of 22 Page ID #:4378



1           In United States v. Gonzalez, 18-CR-232-TOR (E.D. Wash.), the

2     defendant had COPD and significant emphysema, was housed in a jail,

3     as opposed to a prison, that had a high turnover of inmates making

4     quarantines and isolation difficult, and faced a ten-month sentence

5     for conspiracy to commit mail fraud.        See Exhibit 7.     Defendant never

6     addresses these facts.      The severity of crimes is not comparable,

7     given the length of sentences at issue.         Defendant is not in a high-

8     turnover facility.     And his blood pressure and cholesterol conditions

9     do not expose him to the same risk as someone with COPD and

10    emphysema, which are recognized as high-risk factors by the CDC.

11          The other cases defendant cites are also not analogous.            See

12    United States v. Perez, 17-CR-513 (S.D.N.Y) at ECF No. 98, attached

13    as Ex. 5 (defendant serving 3-year sentence for kidnapping released 3

14    weeks early after suffering two “vicious beatings” for which he did

15    not receive follow up care); and United States v. Rodriguez, 07-271

16    (E.D. Pa.) at ECF No. 135, attached as Ex. 6 (defendant had diabetes,

17    a disease with twice the mortality rate for COVID-19 victims, had

18    rehabilitated himself, and was one year shy of being eligible for

19    home confinement). 4

20    V.    CONCLUSION
21          Defendant’s motion for compassionate release should be

22    dismissed.    Even if the Court could reach the merits of defendant’s

23    motion, the motion should be denied for the reasons set forth above.

24

25

26

27          4The government cannot find the case cited by defendant from
      the Northern District of Florida, United States v. Williams, because
28    the citation is wrong.
                                        17
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 21 of 22 Page ID #:4379



1                                 Declaration of Greg Staples
2           I, Greg Staples, declare as follows:

3           1.     I am an Assistant U.S. Attorney in the Central District of

4     California and am assigned to this case.

5           2.     I was provided the following information by an attorney for

6     the Bureau of Prisons regarding some of the steps taken by staff at

7     the Lompoc facility to combat the spread of the COVID-19 virus.             The

8     steps include the following:

9           BOP took other steps to combat the virus at Lompoc, including

10    the following:

11          •    January 2020 - BOP learns of first COVID case, implements
12               existing plans to control the spread of infectious diseases;

13          •    February 6 – information sheet given to all inmates at Lompoc
14               explaining precautions needed to avoid infection; COVID-19

15               Task Force formed by BOP;

16          •    March 13 – BOP order to facilities to check inventories,
17               establish quarantine areas; most inmate movements restricted;

18               social visits suspended;

19          •    March 26 – BOP staff direct to use PPE;
20          •    April 1 – inmates secured in their cells for 14 days to
21               decrease spread; allowed outside 2-3 hours per day in small

22               groups with social distancing;

23          •    April 6 – order to issue masks to inmates;
24          •    April 8 – memo to inmates re use of masks; and
25          •    May 5 – 100% of inmates at Lompoc tested.
26

27

28
                                             18
     Case 8:05-cr-00293-CJC Document 866 Filed 06/04/20 Page 22 of 22 Page ID #:4380



1     The foregoing does not include all steps taken by BOP at Lompoc, no

2     does it include measures taken to ensure inmates can speak with their

3     lawyers and family or friends.

4           I declare under penalty of perjury that the foregoing is true.

5     Executed on June 4, 2020, at Costa Mesa, California.

6

7                                                   /s/ Greg Staples
                                               Greg Staples
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             19
